Filed 6/1/21 Marriage of Orr and Traina CA6
                         NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                   IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                           SIXTH APPELLATE DISTRICT

 In re Marriage of WILLIAM ORR and                                           H046090
 VALERIE TRAINA.                                                            (Santa Cruz County
                                                                             Super. Ct. No. 16FL01751)

 WILLIAM ORR,

              Appellant,

              v.

 VALERIE TRAINA,

              Respondent.


          Appellant William Orr (husband) filed a petition for dissolution of marriage from
respondent Valerie Traina (wife). The parties negotiated and executed a marital
settlement agreement (MSA), which was incorporated into the judgment of dissolution.
Several months after judgment was entered, husband filed a request for order (RFO)
seeking division of “undivided and undisclosed assets,” a change of venue, and an award
of attorney fees. Husband also propounded discovery on wife seeking information
relating to the allegedly “undivided and undisclosed assets.” The trial court dismissed
husband’s RFO, entered a protective order in favor of wife barring further discovery,
and further imposed $4,500 in sanctions against husband pursuant to Family Code
section 271.1



          1
              Unspecified statutory references are to the Family Code.
       On appeal, husband argues: (1) the trial court was required under the terms of the
MSA to hear his RFO on the issue of “undivided and undisclosed assets”; (2) the trial
court was obliged to exercise continuing jurisdiction over the division of assets because
the marriage was of long duration; (3) the trial court abused its discretion by entering a
protective order on discovery; (4) the trial court lacked jurisdiction to impose sanctions
on him under section 271; and (5) the trial court was required to grant his change of
venue motion as a matter of law.
       For the reasons explained below, we reject husband’s arguments relating to the
dismissal of his RFO, the protective order barring further discovery, and the denial of his
motion for change of venue. We will modify the order to strike the award of sanctions
pursuant to section 271 without prejudice to further properly noticed proceedings in the
trial court. As modified, we will affirm.
                      I. FACTUAL AND PROCEDURAL BACKGROUND
   A. Petition for Dissolution
       Husband and wife were married in August 1984. Husband petitioned for
dissolution of his marriage to wife on December 6, 2016. In his petition for dissolution,
husband requested attorney fees from wife and submitted a declaration stating that wife
has, among other assets, a “horse farm” worth approximately “[$]1,700,000.” Husband
further noted that “[t]here are . . . approx[imately] 35 horses maintained [on the farm,]
[and] [s]ome of the horse[s] are worth $100,000 each.”
       In her responsive declaration, wife disputed husband’s valuation of the horse farm,
stating that it was “worth about $475,000 after deducting the mortgage.” With respect to
the horses themselves, wife wrote: “Many of the horses are retired and worth nothing.
The horses who may potentially have value are young and require a great financial
investment to get them to the point where they have value.”




                                              2
       Prior to the court ruling on husband’s request for attorney fees, the parties agreed
that he could withdraw $10,000 from community funds for that purpose, subject to
reallocation at a later date.
       Husband subsequently sought an ex parte order giving him control over the horse
farm and the horses. In support of that request, husband stated that wife was “listing [the
community property farm house] for a price significantly less than what it should be sold
for” and has “moved some of the more expensive horses off site and not disclosed their
specific locations” to him. Husband asked that the court order “[i]mmediate liquidation
of the community livestock located at the . . . farm” with the proceeds of that liquidation
to be held in a joint account.
       Wife opposed husband’s request, noting that the issue of dividing the horse farm
was already set for an evidentiary hearing so there was no basis for an emergency order
of liquidation. Wife said she had moved some of the horses “in the ordinary course of
business, for training purposes . . . or for use by instructors in teaching their students to
ride.” The trainers “board and care for the horses” resulting in a savings to the
community. She wanted an opportunity to purchase the horses and suggested a “public
auction at which [she could] bid along with other buyers.” Wife acknowledged that she
and husband disagreed on the value of the horses; her position was that “most . . . have no
value” but husband “insist[ed] that they have great value.” She noted that husband could
have the horses appraised but such an appraisal would “cost a great deal of money.”
       The parties again resolved the matter by stipulation in which they agreed that each
of them could withdraw $25,000 from a joint account. Wife was authorized to pay
expenses for the farm and horse breeding business from that same account but she had to
provide a monthly accounting to husband of all such expenses.




                                               3
   B. Wife’s February 2017 Deposition
       At her deposition, wife was questioned at length about the horse farm and the
horses she owned. During that deposition, she testified that perhaps eight (of 34)2 horses
had a value of as little as $5. In that same deposition, she discussed several other horses
under her care and provided an estimate of each horse’s value. Two of those horses were,
in wife’s opinion, worth perhaps $30,000. When husband’s counsel asked her to identify
her “most expensive horse,” wife said that she was trying to sell a horse named Sagar for
$75,000 but he was not “moving at” that price. Her second most valuable horse, Emyr,
had recently been marketed in Los Angeles for $75,000 to $100,000, but did not sell.
Wife believed that Emyr was worth probably $50,000.
   C. Judicial Mediation and Execution of the MSA
       Wife’s judicial mediation statement, filed on April 12, 2017, contained the
following information relating to her assets: “Horse breeding business located on the Los
Banos property which owns 17 horses, most of which have no value. The three most
expensive horses were listed for sale at $70,000, $65,000, and $35,000. None have sold.
[Wife] and Alexandra (who owns 17 horses located on the farm) are working to find
placement for the horses in anticipation of their having to vacate the farm.” Wife
requested that she be awarded, among other assets, the real property in Los Banos as well
as the “horse breeding business and the horses and all liabilities related to the business at
zero value.”
       The parties reached a settlement on June 26, 2017 and memorialized their
agreement in a recorded, sworn stipulation. As part of that stipulation, husband agreed
that wife would receive, among other property, “the Los Banos farm, [and] the horses . . .
as her sole and separate property.” Husband further agreed that the court’s “jurisdiction

       2
        Seventeen of these horses were owned by Alexandra, husband and wife’s adult
daughter. Wife gave estimates of the value of some of Alexandra’s horses as well as her
own.
                                              4
to award spousal support to either party is terminated effective upon payment of all the
sums that are due to [him].”
       When wife’s counsel asked if husband was “willing to accept . . . [wife]’s
preliminary declaration of disclosure and waive the final declaration,” he responded that
he did not “understand what that means.” After conferring with his counsel off the
record, husband acknowledged that he was “willing to give up [his] right to have [wife]
prepare a final [d]eclaration of [d]isclosure in which she will disclose to [him] all of her
assets, debts, income and expenses.” Husband’s counsel had wife confirm on the record
that the information she provided on her income and expense declaration and her
schedule of assets and debts was true and correct to the best of her knowledge and that
she had produced every document she believed was relevant to the issue of community
property or separate property. Husband then agreed that he would accept wife’s
interrogatories’ responses, her schedule of assets and debts, and her income and expense
declaration.
       The parties subsequently prepared and executed the MSA. Pursuant to the MSA,
husband was to receive: (1) $275,000 transferred from wife’s personal IRA to husband’s
IRA; (2) “a lump sum payment of $250,000 . . . upon the closing of the sale of the Los
Banos ranch or by June 26, 2018, whichever should happen first”; (3) “gas and electrical
welding equipment, three large Craftsman tool chests and all of the tools therein, a lathe,
and a mill”; and (4) his bicycle. Wife “shall receive all other property, including, but not
limited to, all furniture, the horses, the Cotati residence, the Virginia property, the
remaining proceeds from the Los Banos farm after the $250,000 payment is made to
Husband, the joint Charles Schwab account and all other community property not
outlined by this agreement.” (Italics added.)
       The MSA also expressly provided that the court “shall retain jurisdiction (except
as otherwise provided in this Agreement) to make orders and determinations that are
necessary and/or appropriate (1) to enforce any of the terms of this Agreement or
                                               5
otherwise effectuate the division of property as specified in this Agreement; (2) to resolve
any matter subject to the jurisdiction of the court that has not otherwise been resolved by
the terms of this Agreement, or to resolve any dispute that may arise concerning the terms
of the Agreement; and (3) to resolve claims regarding omitted or undisclosed property
and obligations.”
       The court entered the judgment of dissolution, which incorporated the MSA by
reference, on August 11, 2017.
   D. Husband’s Postjudgment RFO
       On March 28, 2018, husband filed an RFO seeking the following: (1) change of
venue; (2) “[d]ivision of undivided and undisclosed assets”; (3) a finding that wife
breached her fiduciary duty by “fail[ing] to disclose assets”; and (4) attorney fees and
costs. In his supporting declaration, husband stated on information and belief “that there
are significant assets that were not disclosed during the dissolution and/or have been
hidden through creative accounting” and that he would need to conduct additional
discovery to determine “the extent of the assets.” According to husband, “[wife] testified
to the values of specific assets, such as the horses. I am informed and believe that she is
now selling those assets for significantly more money than she valued them at during the
dissolution proceedings.” In connection with the RFO, husband propounded discovery
on wife, including a request for admissions, form interrogatories and a request for
production of documents.
       In response, wife sought dismissal of husband’s RFO3 and payment of her attorney
fees and costs for opposing the RFO under Code of Civil Procedure section 128.7. Wife
alleged that husband’s RFO was brought for an improper purpose, namely in retaliation




       The trial court stayed discovery pending resolution of wife’s request to dismiss
       3

husband’s RFO.
                                             6
for her seeking recoupment of a federal tax refund which had been credited to husband4
as well as her obtaining a restraining order against him.
   E. The Trial Court’s Decision
       Following a hearing, the trial court dismissed husband’s RFO with prejudice,
denied his motion to change venue, granted wife’s request for a protective order barring
further discovery, and imposed $4,500 in sanctions on husband “under [Family Code
section] 271.” In its statement of decision, the court found that husband’s “discovery
requests are a fishing expedition in an attempt to reopen a case.” The court rejected
husband’s claim that wife had failed to disclose assets, noting that husband entered into
the MSA four months after wife’s deposition and, in so doing, husband acknowledged:
(1) he “[was] informed of all the facts surrounding the agreement”; (2) “[his] decision to
execute the MSA was free of fraud, coercion, or undue influence”; (3) “both [parties]
complied with all the disclosure requirements under the Family Code”; and (4) “[b]oth
parties waived any further and final disclosures.”
       In the minute order, the court also expressly found that husband’s claims of
“undisclosed assets” “are based on value [sic] of the horses. The existence and
acquisition of the horses was known and discussed in [wife’s] deposition 4 months before
the Judgment was entered. [Husband] was free to obtain whatever valuation he wanted
as to the horse operation at any time as this was an issue since the beginning of the case.”
       Husband timely appealed.




       4
        In February 2018, wife filed an RFO seeking recovery of a refund for tax year
2015 that the Internal Revenue Service (IRS) credited entirely to husband. Following a
hearing, the trial court ruled that this refund was to be divided equally between husband
and wife and the parties were to cooperate in ensuring that the IRS recognized the
amount due to each of them.
                                             7
                                        II. DISCUSSION
   A. Dismissal of the RFO
       Husband argues the trial court was obligated by the terms of the MSA to resolve
the parties’ dispute over the division of assets and therefore lacked discretion not to hear
his RFO. We disagree because husband did not raise a dispute over “omitted or
undisclosed” property as required in the MSA.
       1. Legal Principles Governing Interpretation of MSAs
       “Marital settlement agreements incorporated into a dissolution judgment are
construed under the statutory rules governing the interpretations of contracts generally.”
(In re Marriage of Iberti (1997) 55 Cal.App.4th 1434, 1439.) “When, as here, no
conflicting extrinsic evidence is offered of an interpretation as to which the language of a
marital settlement agreement is reasonably susceptible, and the facts are otherwise
undisputed, we apply the unambiguous contract terms to the undisputed facts as a matter
of law.” (Ibid.)
       2. Husband’s RFO Did Not Trigger the Court’s Jurisdiction Under the MSA
       Husband’s RFO sought to invoke the trial court’s jurisdiction under the MSA “to
resolve claims regarding omitted or undisclosed property and obligations.” (Italics
added.) In support of his claim, husband submitted two pieces of evidence: (1) excerpts
from wife’s deposition testimony, in which she asserted that eight of the 34 horses owned
by herself or their daughter had a value of $5; and (2) two Facebook posts advertising
horses for sale from wife’s horse farm.5
       The problem with husband’s argument is that he cannot credibly suggest that
wife’s horses fall within the definition of “undisclosed” assets. Husband has always


       5
         The first of these posts advertises one horse, named Remington, for sale with a
price of $10,000. The second post advises that there are “a number of horses for sale”
from the farm, listing five of them by name, specifically Remington (again), Diva, Razz,
Kitty, and Kara. However, this second post does not include prices for any of the horses.
                                              8
known of their existence. In his petition for dissolution, for example, husband lists the
horse farm as one of wife’s assets and notes that there are “approx[imately] 35 horses
maintained” on that farm.
       The issue is thus not one of nondisclosure. Rather, husband is complaining that
wife (deliberately) undervalued the horses. However, the MSA only confers jurisdiction
on the court to resolve claims of “omitted or undisclosed assets”; it does not confer
jurisdiction on the court to resolve claims of disclosed, but possibly undervalued, assets.
For that reason alone, husband’s RFO did not trigger the trial court’s jurisdiction.
       However, even if the MSA could be construed to cover claims of undervaluation,
husband’s evidence in support of the RFO does not show that any such undervaluation
occurred. At her February 2017 deposition, wife made clear that some of the horses on
the farm were, in her opinion, worth very little and some of the horses were worth quite a
lot. In his petition for dissolution, husband expressly stated his own opinion that “[s]ome
of [wife’s] horse[s] are worth $100,000 each.” If husband was dissatisfied with wife’s
valuations, nothing prevented him from seeking more specific discovery responses, or
seeking the assistance of a third party to assess the horses’ values. All of this could have
been done prior to his entering into the MSA in which he agreed that all the horses were
wife’s separate property.
   B. Jurisdiction Over Marriages of Long Duration
       Citing section 4336, husband next argues that because his marriage to wife was
one of long duration, i.e., more than 10 years, the trial court committed legal error by
refusing to exercise continuing jurisdiction over the division of assets. We disagree.
       1. Legal Principles Governing Spousal Support in Marriages of Long Duration
       Section 4336, subdivision (a) provides, in pertinent part: “Except on written
agreement of the parties to the contrary or a court order terminating spousal support, the
court retains jurisdiction indefinitely in a proceeding for dissolution of marriage . . .
where the marriage is of long duration.” (Italics added.)
                                               9
       2. Section 4336 Applies to Claims for Spousal Support, not Division of Property
       There is no dispute that husband and wife’s marriage was one of long duration.
Even so, the trial court was not bound by section 4336—which confers indefinite
jurisdiction over spousal support in some circumstances—to exercise jurisdiction over
property division claims. Section 4336 is found within division 9, part 3 of the Family
Code, entitled “Spousal Support,” and by its express terms only confers jurisdiction over
spousal support issues, not the division of property. Accordingly, the trial court was not
obligated by section 4336 to hear husband’s RFO seeking to relitigate the value of certain
property, the division of which was already resolved by the MSA.
   C. The Protective Order Regarding Discovery
       Husband next argues the trial court abused its discretion by entering a protective
order in favor of wife because section 218 automatically reopens discovery upon filing an
RFO. Again, we disagree.
       1. Legal Principles Governing Postjudgment Discovery
       Section 218 provides: “With respect to the ability to conduct formal discovery in
family law proceedings, when a request for order or other motion is filed and served after
entry of judgment, discovery shall automatically reopen as to the issues raised in the
postjudgment pleadings currently before the court.” The rules for civil discovery apply to
family law cases “[a]lthough some informality and flexibility have been accepted in”
these proceedings. (Elkins v. Superior Court (2007) 41 Cal.4th 1337, 1354; accord,
§ 210; In re Marriage of Boblitt (2014) 223 Cal.App.4th 1004, 1022.)
       Under the Civil Discovery Act, “any party may obtain discovery regarding any
matter, not privileged, that is relevant to the subject matter involved in the pending action
or to the determination of any motion made in that action, if the matter either is itself
admissible in evidence or appears reasonably calculated to lead to the discovery of
admissible evidence.” (Code Civ. Proc., § 2017.010.) The responding party, however, is
entitled to seek a protective order from the court limiting discovery on the grounds that it
                                             10
is “unreasonably cumulative or duplicative, or is obtainable from some other source that
is more convenient, less burdensome, or less expensive” (Code Civ. Proc., § 2019.030,
subd. (a)(1)); or that “[t]he selected method of discovery is unduly burdensome or
expensive, taking into account the needs of the case, the amount in controversy, and the
importance of the issues at stake in the litigation.” (Id., subd. (a)(2).)
       We review a court order limiting discovery for abuse of discretion. (In re
Marriage of Hixson (2003) 111 Cal.App.4th 1116, 1123 (Hixson).)
       2. Husband Was Not Entitled to Further Discovery Based on His RFO
       Husband is correct that, pursuant to section 218, discovery was “automatically
reopen[ed]” in this case upon his filing the RFO. However, that statute does not forbid
wife from seeking a protective order under Code of Civil Procedure section 2019.030,
subdivision (b) in response. Section 218 also does not strip the trial court of its discretion
to limit the scope of discovery or, where appropriate, preclude further discovery
altogether. (See Code Civ. Proc., § 2019.030; Hixson, supra, 111 Cal.App.4th at
pp. 1122-1123.)
       As discussed above, the trial court properly concluded that husband’s RFO did not
trigger its jurisdiction under the MSA since it did not seek a resolution of a claim to
omitted or undisclosed assets. Rather, husband was seeking to readjudicate the value of
specific assets he has always known about and, more importantly, had every opportunity
to challenge before executing the MSA. Under the circumstances, there was no basis for
permitting further discovery relating to the valuation of the horses and the trial court did
not abuse its discretion in granting wife’s motion for a protective order.
   D. Sanctions Under Section 271
       Husband claims that the trial court lacked jurisdiction to order that he pay $4,500
in sanctions to wife pursuant to section 271 as there was no notice or opportunity to be
heard as that statute expressly requires. We agree.


                                              11
       1. Legal Principles Governing Section 271
       Section 271 authorizes a trial court to award attorney fees and costs based on “the
extent to which the conduct of each party or attorney furthers or frustrates the policy of
the law to promote settlement of litigation and, where possible, to reduce the cost of
litigation by encouraging cooperation between the parties and attorneys. An award of
attorney’s fees and costs pursuant to this section is in the nature of a sanction.” (§ 271,
subd. (a).) “Due process requires a party be given notice and an opportunity to be heard
before a court imposes sanctions under section 271. [Citations.] In addition, the notice
provided must specify the authority relied upon and must advise of the specific grounds
and conduct on which sanctions are to be based.” (Parker v. Harbert (2012) 212
Cal.App.4th 1172, 1178, italics added.)
       “A sanctions order under section 271 is reviewed for abuse of discretion.
[Citation.] Accordingly, we will overturn such an order only if, considering all of the
evidence viewed most favorably in its support and indulging all reasonable inferences in
its favor, no judge could reasonably make the order. [Citations.] ‘We review any
findings of fact that formed the basis for the award of sanctions under a substantial
evidence standard of review.’ ” (In re Marriage of Corona (2009) 172 Cal.App.4th 1205,
1225-1226.)
       2. The Trial Court Abused Its Discretion by Imposing Section 271 Sanctions
       The record supports husband’s contention that he lacked both notice and an
opportunity to be heard on the issue of sanctions under section 271. Wife did not cite
section 271 in any of the pleadings she filed in connection with husband’s RFO.
       Although wife did request sanctions in connection with husband’s RFO, her
request was made pursuant to Code of Civil Procedure section 128.7, not section 271.
The trial court, however, did not cite Code of Civil Procedure section 128.7 in either its
oral pronouncement or the statement of decision. Rather, it simply announced that it was


                                             12
imposing $4,500 in sanctions against husband pursuant to section 271. This
pronouncement does not meet the notice requirements of section 271.6
       We conclude the trial court abused its discretion by imposing sanctions under
section 271 and will modify that portion of the order accordingly, without prejudice to
the trial court issuing a new award after proper notice and hearing, if appropriate.
   E. Change of Venue
       Finally, husband argues that the trial court, as a matter of law, was required to
grant his change of venue motion and when this court reverses, it should remand the
matter directly to the Santa Clara County Superior Court for further proceedings.
       1. Legal Principles Governing Motions for Change of Venue
       Code of Civil Procedure section 397.5 provides: “In any proceeding for
dissolution or nullity of marriage or legal separation of the parties under the Family
Code, where it appears that both petitioner and respondent have moved from the county
rendering the order, the court may, when the ends of justice and the convenience of the
parties would be promoted by the change, order that the proceedings be transferred to the
county of residence of either party.”
       The standard of review for an order granting or denying a motion to change venue
is abuse of discretion. (Fontaine v. Superior Court (2009) 175 Cal.App.4th 830, 836.)
“A trial court abuses its discretion when venue is mandatory in a county other than the
county where the action has been brought.” (State Bd. of Equalization v. Superior Court
(2006) 138 Cal.App.4th 951, 954.)




       6
         “[F]undamental principles of due process . . . call for those with an interest in the
matter to have notice and the opportunity to be heard, so that the ensuing order does not
issue like a ‘bolt from the blue out of the trial judge’s chambers.’ ” (Monarch Healthcare
v. Superior Court (2000) 78 Cal.App.4th 1282, 1286.)
                                             13
       2. The Trial Court Did Not Err in Denying Husband’s
          Motion to Change Venue
       As we have discussed at length above, the trial court did not err in dismissing
husband’s RFO or granting wife’s motion for a protective order barring further discovery.
Having determined there was no basis for it to reopen matters which had been foreclosed
by the judgment and MSA, the trial court impliedly found that changing venue would not
promote “the ends of justice and the convenience of the parties.” (Code Civ. Proc.,
§ 397.5.) The change of venue statute is permissive, not mandatory, and based on this
record, it is clear the trial court did not abuse its discretion when it denied husband’s
motion.
                                      III.   DISPOSITION

       The order is modified to strike the award of Family Code section 271 attorney fees
and costs as a sanction without prejudice to further properly noticed proceedings in the
trial court. We affirm the order as modified. Wife shall recover her costs on appeal.




                                              14
                                 _______________________________
                                 Greenwood, P.J.




      WE CONCUR:




      ______________________________________
       Grover, J.




      ______________________________________
       Danner, J.




Orr v. Traina
No. H046090